DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Regarding the 101 rejection, applicant’s amendment have only further made the claim language more abstract. The first limitation of “determining an amount of light…during a period of time,” is defined in the MPEP as a mathematical concept (MPEP 2106.04(a)), more specifically, mathematical calculations (MPEP 2106.04(a)(2)(I)(C). This limitation can also be viewed as reciting a mental process (MPEP 2106.04(a)(2)(III)(D). “Capturing of images of the sky and any obstruction which might block sun light from reaching the handheld computer device’s location during a period of time” would be considered using a computer tool to perform a mental process (MPEP 2106.04(a)(2)(III)(C)(3). It is for these reasons, the examiner maintains their rejection. 
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Regarding the 102 rejection, the applicant would be correct in that West fails to teach or suggest all of the features recited in the rejected claim, but due only to claim amendments. The applicant has amended Claim 1 to recite the computer device being a handheld device including a camera. Although, West does not specifically teach a handheld device with a camera, however, Coffey et al. teaches a handheld device with the ability determine available light at a particular location during a period of time (Fig. 1C, Fig. 12, Fig. 16, (Col. 3, lines 52-64); Col. 10, lines 17-31)). It is for these reasons, the examiner maintains their rejection.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
An apparatus comprising: a handheld computer device including a camera; and software running on the computer device, wherein the software controls operation of components of the handheld computer device to provide a means for determining an amount of available light at a particular location over a period of time encompassing a plurality of days by computing a plurality of possible paths of the sun across the sky during the time, mathematically transforming the plurality of possible paths into a representation for output on a display of the handheld computer device to guide scanning using a camera of the computer device across the plurality of possible paths, and capturing, via scanning, of images of sky and any obstructions which block sun light from reaching the handheld computer device's location during the period of time.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “computing a plurality of possible paths….of the possible paths” are treated by the Examiner as belonging to mathematical concept grouping, whereas, “capturing, via scanning, of images of sky and any obstructions which block sun light from reaching the handheld computer device's location during the period of time” is treated as belonging to mental process grouping.

Similar limitations comprise the abstract ideas of Claims 12.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a handheld computer device, software running on a computer device; a display; a camera
In Claim 12: a display; a camera
The additional element in the preamble of “a computer device”, “display”, and “camera” are not qualified for a meaningful limitation because it is generally recited and are not qualified as particular machines. Software running on a computer device only generally links the use of the judicial exception to a particular technological environment or field of use. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
Further, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2 through 11 and 13 through 20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coffey et al. (US Patent 11,151,222 B1, 2021-10-19) herein referred to as Coffey.

Regarding Claim 1, Coffey teaches An apparatus comprising: a handheld computer device including a camera (Col. 4, line 65-67 and Col. 5, lines 1-15; Col. 11, lines 43-62; Fig. 1-3); and software running on the computer device (6), wherein the software controls operation of components of the handheld computer device to provide a means for determining an amount of available light at a particular location over a period of time encompassing a plurality of days (50; 5)  by computing a plurality of possible paths of the sun across the sky during the time (Fig. 3), mathematically transforming the plurality of possible paths into a representation for output on a display of the handheld computer device to guide scanning using a camera of the computer device across the plurality of possible paths (Col. 4, lines 52-64; Fig. 3), and capturing, via scanning, of images of sky and any obstructions which block sun light from reaching the handheld computer device's location during the period of time (Col. 4, line 65-67 and Col. 5, lines 1-15, 34, 47, Fig. 8).
	
Regarding Claim 2, Coffey teaches the apparatus of claim 1, wherein the software includes instructions to determine an average amount of daily direct sunlight at the apparatus location over a specified date range by scanning apparatus' surroundings(48, 50), to map solar paths during the date range onto the scan (53-55), to determine which portions of the surroundings would block the sun and to compute total amounts of daily direct sunlight that would be able to reach the apparatus and the average amount based on the computed total amounts (Col. 11, lines 43-62).

Regarding Claim 3, Coffey teaches The apparatus of claim 1, wherein the software includes instructions to capture and construct an internal representation of apparatus' surroundings by scanning the surroundings with the camera (Col. 4, line 28-67 and Col., lines 1-37; 74-Col. 15, lines 48-67 and Col. 16, lines 1-26; Fig. 1C-5).

Regarding Claim 4, Coffey teaches the apparatus of claim 1, wherein the software includes instructions to display at least one augmented reality indicator on the apparatus' screen to guide a user holding the computer device and aiming the apparatus to capture solar paths by at least one of assisting the user in aiming the camera at the solar paths, and ensuring that all possible solar path points have been captured (Col. 1, lines 40-67 and Col. 2, lines 1-39, Col. 5, lines 38-67, Col. 7, lines 26-41, Col. 12, lines 33-51, Col. 15, lines 48-67 and Col. 16, lines 1-26; Fig. 1, 3, 13).

Regarding Claim 5, Coffey teaches the apparatus of claim 1, wherein the software includes instructions to perform automated capture of discrete image representations (Col. 11, lines 9-24).

Regarding Claim 6, Coffey teaches The apparatus of claim 1, wherein the software includes instructions to perform on-the-fly automatic capture and computation of the image data (Col. 19, lines 13-15).

Regarding Claim 7, Coffey teaches the apparatus of claim 1, wherein the software includes instructions to map all points of daytime solar paths during a specified date range onto corresponding points in an internal representation of a surrounding scene and to determine whether corresponding points are transparent to the sunlight or opaque (Col. 11, lines 43-62).	

Regarding Claim 8, Coffey teaches the apparatus of claim 1, wherein the software includes instructions to determine an amount of time light from points on the solar paths are blocked by parts of the surroundings or transparent to the sunlight throughout each day within a date range and compute averages based on those amounts (Col. 9, lines 61-67 and Col. 10 lines 1-48). 
 
Regarding Claim 9, Coffey teaches The apparatus of claim 1, wherein the software includes instructions to simulate foliage to permit scans during a winter season (Col. 15, lines 48-67 and Col. 16, lines 1-26).

Regarding Claim 10, Coffey teaches the apparatus of claim 1, further comprising at least one camera to scan image data (Col. 11, lines 9-24, Col. 4, lines 52-64).

Regarding Claim 11, Coffey teaches the apparatus of claim 1, wherein the software includes instructions to use screen casting to scan image data (Col. 12, lines 16-32). 

Regarding Claim 12, Coffey teaches A method for determining an amount of available light at a particular location over a period of time (5), the method comprising: a handheld computer device computing a plurality of possible paths of the sun across the sky during the period of time that encompasses a plurality of days (5, 25-26, Col. 4, lines 52-64, 50, Fig. 1B &C, Fig. 3); and mathematically transforming the plurality of possible paths into a representation for output on a display of the handheld computer device to guide scanning using a camera of the handheld computer device across the possible paths (Col. 4, lines 52-64; Fig. 3), and capturing, via scanning, of images of sky and any obstructions which block the sun light from reaching the handheld computer device's location during the period of time (Col. 4, line 65-67 and Col. 5, lines 1-15, 34, 47, Fig. 8).
Regarding Claim 13, Coffey teaches The method of claim 12, further comprising determining an average amount of daily direct sunlight at the apparatus location over a specified date range by scanning apparatus' surroundings (48, 50), mapping solar paths during the date range onto the scan (53-55), and determining which portions of the surroundings would block the sun and computing total amounts of daily direct sunlight that would be able to reach the apparatus and the average amount based on the computed total amounts (Col. 11, lines 43-62).
	Regarding Claim 14, Coffey teaches the method of claim 12, further comprising capturing and constructing an internal representation of apparatus' surroundings based on the scanning the surroundings with the camera (Col. 4, line 28-67 and Col., lines 1-37; Col. 15, lines 48-67 and Col. 16, lines 1-26; Fig. 1C-5).

Regarding Claim 15, Coffey teaches the method of claim 12, further comprising displaying at least one augmented reality indicator on a screen to guide a user holding the computer device and aiming the apparatus to capture solar paths by at least one of assisting the user in aiming the camera at the solar paths, and ensuring that all possible solar path points have been captured (Col. 1, lines 40-67 and Col. 2, lines 1-39, Col. 5, lines 38-67, Col. 7, lines 26-41, Col. 12, lines 33-51, Col. 15, lines 48-67 and Col. 16, lines 1-26; Fig. 1, 3, 13).

Regarding Claim 16, Coffey teaches the method of claim 12, further comprising performing automated capture of discrete image representations (Col. 11, lines 9-24).

Regarding Claim 17, Coffey teaches the method of claim 12, further comprising performing on-the-fly automatic capture and computation of the image data (Col. 19, lines 13-15).

Regarding Claim 18, Coffey teaches the method of claim 12, further comprising mapping all points of daytime solar paths during a specified date range onto corresponding points in an internal representation of a surrounding scene and to determine whether corresponding points are transparent to the sunlight or opaque (Col. 11, lines 43-62).

Regarding Claim 19, Coffey teaches the method of claim 12, further comprising determining an amount of time lights from points on the solar paths are blocked by parts of the surroundings or transparent to the sunlight throughout each day within a date range and compute averages based on those amounts (Col. 9, lines 61-67 and Col. 10 lines 1-48). 

Regarding Claim 20, Coffey teaches the method of claim 12, further comprising simulating foliage to permit scans during a winter season (Col. 15, lines 48-67 and Col. 16, lines 1-26). 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/           Examiner, Art Unit 2863                                                                                                                                                                                             
/NATALIE HULS/           Primary Examiner, Art Unit 2863